DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averill (2008/0086957).
	With respect to Claim 1, Averill teaches a sound damping wallboard (Fig. 1), comprising: a gypsum layer (10) having a gypsum layer outer surface (surface of layer #10 on opposite side from layer #20) and a gypsum layer inner surface (surface facing layer #20) opposite the gypsum layer outer surface; a first encasing layer (defined by paper layer covering standard gypsum panel #10 – [0005]) disposed at the gypsum outer layer surface (surface of layer #10 on opposite side from layer #20), wherein the first encasing layer includes paper (defined by paper layer covering standard gypsum panel #10 – [0005]), a first sound damping layer (20 – [0038]) disposed at the gypsum layer (10) inner surface (surface facing layer #20), and having a first sound damping layer surface (surface of layer #20 opposite gypsum layer #10 side) opposite the gypsum layer (10) (clearly seen); a second sound damping layer (40) disposed at the first sound damping layer surface (clearly seen), and having a second sound damping layer surface (surface of panel #40 facing panel #50) opposite the first sound damping layer (20); a second encasing layer (30) disposed at the first sound damping layer surface; a third encasing layer (defined by paper layer covering standard gypsum panel #10 – [0005]) disposed at the gypsum layer inner surface (surface of panel #10 facing layer #20); and a fourth encasing layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel, or a panel of polymer material – [0024]) disposed at the second sound damping layer surface (surface of panel #40 facing panel #50) wherein the fourth encasing layer includes paper (when panel #50 is replaced by a standard gypsum panel having a paper layer - [0005], [0024]), fiberglass, foil, or a polymer (when panel #50 is replaced by a polymer panel - [0024]).  
	With respect to Claim 2, Averill teaches wherein the first sound damping layer (20) is positioned on the third encasing layer (defined by paper layer covering standard gypsum panel #10 – [0005]).  
	With respect to Claim 3, Averill teaches wherein the second sound damping layer (40) is positioned on the second encasing layer (30).  
	With respect to Claim 6, Averill teaches wherein the first (20) and second (40) sound damping layers have different thicknesses ([0036]).  
	With respect to Claim 9, Averill teaches wherein the second encasing layer (30) includes paper ([0035]).
	With respect to Claim 10, Averill teaches wherein the sound damping wallboard (Figure 1) exhibits a sound transmission loss of 20% or more in comparison to a wallboard without a sound damping layer ([0019], [0043]).  
	With respect to Claim 11, Averill teaches (first interpretation) a sound damping wallboard (Fig. 1), comprising: a gypsum layer (10) having a gypsum layer outer surface (surface of layer #10 on opposite side from layer #20) and a gypsum layer inner surface (surface or panel #10 facing layer #20) opposite the gypsum layer outer surface; a first encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]) disposed on the gypsum outer layer surface (surface or panel #10 facing layer #20) wherein the first encasing layer includes paper (defined by paper layer covering standard gypsum panel #10 – [0005]), a first sound damping layer (20) having a first sound damping layer surface (surface of layer #20 opposite gypsum layer #10 side) opposite the gypsum layer (10); a second encasing layer (30) disposed on the first sound damping layer (20) surface; a third encasing layer (defined by paper layer covering standard gypsum panel #10 – [0005]) disposed at the gypsum layer inner surface (surface of panel #10 facing layer #20) wherein the first sound damping layer (20) is positioned on the third encasing layer (defined by paper layer covering standard gypsum panel #10 – [0005] on surface facing layer #20); a second sound damping layer (40) positioned on the second encasing layer (30), and having a second sound damping layer surface (surface of panel #40 facing panel #50) opposite the first sound damping layer (20); and a fourth encasing layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel, or a panel of polymer material – [0024]) disposed on the second sound damping layer surface (surface of panel #40 facing panel #50), wherein the third (or fourth?) encasing layer includes paper (if third layer - defined by paper layer covering standard gypsum panel #10 – [0005]; if fourth layer – defined by when panel #50 is replaced by a standard gypsum panel having a paper layer - [0005], [0024]), fiberglass, foil, or a polymer (when panel #50 is replaced by a polymer panel - [0024]).  Alternatively, Averill teaches (second interpretation) a sound damping wallboard (Fig. 1), comprising: a gypsum layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel [0024]) having a gypsum layer outer surface (surface of layer #50 on opposite side from layer #20) and a gypsum layer inner surface (surface of gypsum panel #50 facing layer #40) opposite the gypsum layer outer surface; a first encasing layer (defined by paper layer on either side of standard gypsum panel #50 – [0005], [0024]) disposed on the gypsum layer outer surface (surface of layer #50 on opposite side from layer #20) wherein the first encasing layer includes paper (defined by paper layer covering standard gypsum panel #50 – [0005], [0024]); a first sound damping layer (40) having a first sound damping layer surface (surface of layer #40 opposite gypsum layer #50 side) opposite the gypsum layer (50); a second encasing layer (30) disposed on the first sound damping layer surface (surface of layer #40 opposite gypsum layer #50 side); a third encasing layer (defined by paper layer covering standard gypsum panel #50 – [0005]) disposed at the gypsum layer inner surface (surface of panel #50 facing layer #40) wherein the first sound damping layer (20) is positioned on the third encasing layer (defined by paper layer on either side of standard gypsum panel #50 – [0005], [0024] on surface facing layer #20); a second sound damping layer (20) positioned on the second encasing layer (30), and having a second sound damping layer surface (surface of panel #20 facing panel #10) opposite the first sound damping layer (40); and a fourth encasing layer (defined by standard gypsum panel #10, including paper layer – [0005]) disposed on the second sound damping layer surface (surface of panel #20 facing panel #10) wherein the third (or fourth?) encasing layer comprises paper (if third layer - defined by when panel #50 is replaced by a standard gypsum panel having a paper layer - [0005], [0024]; if fourth layer – defined by paper layer covering standard gypsum panel #10 – [0005]), fiberglass, foil, or a polymer (when panel #50 is replaced by a polymer panel - [0024] if referring to third layer)
	With respect to Claim 12, Averill teaches (first interpretation) wherein the fourth encasing layer (when panel #50 is replaced by a polymer panel - [0024]) comprises a different material than the first (defined by paper layer on either side of standard gypsum panel #10 – [0005]) and second (30) encasing layers.  
	With respect to Claim 15, Averill teaches a method of forming a sound damping wallboard (Figure 1), the method comprising: providing a first encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]); forming a gypsum layer (10) on the first encasing layer, the gypsum layer (10) having a gypsum layer outer surface (surface of layer #10 on opposite side from layer #20) on the first encasing layer and a gypsum layer inner surface (surface or panel #10 facing layer #20) opposite the gypsum layer outer surface; providing a third encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]) at the gypsum layer inner surface (surface or panel #10 facing layer #20) wherein the third encasing layer comprises paper (defined by paper layer covering standard gypsum panel #10 – [0005]); providing a first sound damping layer (20) on the third encasing layer, wherein the first sound damping layer (20) has a first sound damping layer inner surface (surface of layer #20 facing layer #30) opposite the gypsum layer inner surface (surface of layer #10 facing layer #20); providing a second encasing layer (30) at the first sound damping layer inner surface (surface of layer #20 facing layer #30); providing a second sound damping layer (40) on the second encasing layer (30), wherein the second sound damping layer (40) has a second sound damping layer inner surface (surface of layer #40 facing layer #50) opposite the first sound damping layer (20) inner surface (surface of layer #20 facing layer #30); and providing a fourth encasing layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel, or a panel of polymer material – [0024]) at the second sound damping layer inner surface (surface of panel #40 facing panel #50), wherein the fourth encasing layer includes paper (defined by when panel #50 is replaced by a standard gypsum panel having a paper layer - [0005], [0024]), fiberglass, foil, or a polymer (when panel #50 is replaced by a polymer panel - [0024]).  Further, the claimed method steps are necessitated by the product structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Averill (2008/0086957).
	With respect to Claim 8, Averill is relied upon for the reasons and disclosures set forth above.  Averill further teaches first (20) and second (40) sound damping layers ([0023], [0035]).  Averill fails to explicitly teach wherein the first sound damping layer, the second sound damping layer, or both include an acrylic polymer or copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the first sound damping layer, the second sound damping layer, or both include an acrylic polymer or copolymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, the materials for the non-specified viscoelastic adhesive sound damping material of Averill would be well known and obvious.
	With respect to Claim 13, Averill is relied upon for the reasons and disclosures set forth above.  Averill further teaches (second interpretation of claim 11 rejection) wherein the wallboard system panel can be used in any application where a noise-attenuating building material is desired ([0034]).  One of ordinary skill would recognize that an application where a noise-attenuating building material is desired would be for providing acoustical treatment to an existing wall (versus installing the panel as an initial wall on studs), such that a method of installing a sound damping wallboard (Figure 2) on installed wallboard (obvious installation application), the method comprising: attaching the sound damping wallboard (Figure 2) of claim 11 (second interpretation of claim 11 rejection) onto the installed wallboard (i.e. any wall for where it is desired to be installed for acoustic attenuation – [0034]), wherein the first sound damping layer (40) is positioned between the gypsum layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel [0024]) and the installed wallboard (as described above).  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  In this case, the device is clearly capable of being installed on studs or an existing wall.  Further, there is nothing in Averill to prevent the panel of Figure 1 from being installed on existing wallboard, and such an installation is implied in paragraph [0034] as discussed above.
	With respect to Claim 14, Averill further teaches wherein it is obvious that wherein the gypsum layer (defined by panel #50, when panel #50 is replaced with a standard gypsum panel [0024]) of the sound damping wallboard (Figure 1) has a density that is higher than a density of the installed wallboard (defined by generic “wall” for where the device can be installed when used in “any application wherein a noise-attenuating building material is desired” – [0034]).  Because the sound damping wallboard of figure 1 can be installed in any application wherein a noise-attenuating building material is desired – [0034], it would be obvious to install it on any kind of wall, including those having a lower density than standard drywall/gypsum wall board #50, for example, lightweight drywall, which is well known and includes a lower density than standard gypsum wallboard/drywall.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Averill (2008/0086957) in view of Tinianov ’410 (7,799,410).
	With respect to Claim 5, Averill is relied upon for the reasons and disclosures set forth above.  Averill further teaches first (20) and second (40) viscoelastic adhesive sound damping layers ([0023], [0035]).  Averill fails to explicitly teach wherein the first and second sound damping layers comprise different sound damping materials.  Tinianov ’410 teaches a similar sound damping wallboard (Figure 1) having similar viscoelastic adhesive damping layers (104/105), wherein the first (104) and second (105) sound damping layers comprise different sound damping materials.  The Examiner notes that different additives achieve different shear modulus in layers 104 and 105 (Col 6, Lines 12-32, Col. 7, Lines 52-62, table 1), and the different additives result in “different sound damping material” as claimed.  Because the differing shear modulus of the first and second viscoelastic sound damping layers of Tinianov ’410 allow the panel to dissipate two frequency regions simultaneously and improve overall acoustical attenuation of the panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Averill, with the apparatus of Tinianov ’410 so as to improve overall acoustical attenuation of the panel by dissipating two frequency regions simultaneously.
	With respect to Claim 7, Averill is relied upon for the reasons and disclosures set forth above.  Averill further teaches first (20) and second (40) viscoelastic adhesive sound damping layers ([0023], [0035]).  Averill fails to explicitly teach wherein the first and second sound damping layers include the same polymer wherein the first and second sound damping layers include different additives, wherein the additive in the first sound damping layer has a different density than the additive in the second sound damping layer. Tinianov ’410 teaches wherein the first (104) and second (105) sound damping layers include the same polymer wherein the first (104) and second (105) sound damping layers include different additives (Col 6, Lines 12-32, Col. 7, Lines 52-62, table 1) wherein the additive in the first sound damping layer (104) has a different density than the additive in the second sound damping layer (105).  The Examiner notes that the different additives will inherently have different densities.  Because the differing additives resulting in differing shear modulus of the first and second viscoelastic sound damping layers of Tinianov ’410 allow the panel to dissipate two frequency regions simultaneously and improve overall acoustical attenuation of the panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Averill, with the apparatus of Tinianov ’410 so as to improve overall acoustical attenuation of the panel by dissipating two frequency regions simultaneously.	
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Averill (2008/0086957) in view of Tinianov ’291 (2013/0240291).
	With respect to Claim 17, Averill is relied upon for the reasons and disclosures set forth above.  Averill further teaches a first (20) viscoelastic adhesive sound damping layer ([0023], [0035]).  Averill fails to explicitly teach wherein the providing the first sound damping layer includes applying a precursor solution containing a polymer.  Tinianov ’291 teaches a similar sound damping wallboard (Figure 2) having similar viscoelastic adhesive damping layers (204/205), wherein the first providing the first sound damping layer (204) includes applying a precursor solution containing a polymer ([0021]-[0029], [0039]).  Because Averill teaches a generic viscoelastic adhesive (20/40) without any specifics of the material composition, and Tinianov ’291 teaches a similar a specifically formulated viscoelastic glue ([0010]), made of a viscoelastic polymer, has the property that the kinetic energy in the sound which interacts with the glue, when constrained by surrounding layers, will be significantly dissipated by the glue thereby reducing the sound's total energy across a broad frequency spectrum, and thus the sound energy which will transmit through the resulting laminar structure ([0021]); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Averill, with the apparatus of Tinianov ’291, so as to provide a specifically formulated viscoelastic glue for a sound damping laminate, that has the property that the kinetic energy in the sound which interacts with the glue, when constrained by surrounding layers, will be significantly dissipated by the glue thereby reducing the sound's total energy across a broad frequency spectrum, and thus the sound energy which will transmit through the resulting laminar structure.
	With respect to Claim 18, Tinianov ’291 teaches wherein the method further comprises drying the precursor solution to provide the first sound damping layer ([0021]-[0028], [0032], [0039]).

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. The Examiner considers Averill, and the obvious combination with Tinianov ’410 and Tinianov ’291, to teach all of the limitations as claimed by Applicant.
Regarding Applicant’s argument that “Averill expressly discloses an absorbent paper between viscoelastic adhesive layers 20 and 40, nowhere does Averill teach or suggest the use of a third encasing layer as presently claimed between gypsum panel 10 and viscoelastic adhesive 20. Similarly, nowhere does Averill teach or suggest the use of a fourth encasing layer as presently claimed disposed at or on the surface of viscoelastic adhesive 40 opposite the surface adjacent absorbent paper 30. Instead, Averill discloses an MgO panel, which is not a paper, fiberglass, foil, or a polymer as required of the fourth encasing layer of the present claims,” the Examiner disagrees.  First, as outlined in both the rejection above and in the previous rejection, the gypsum panel #10 is a standard gypsum panel, which includes a gypsum core sandwiched between two paper layers (Averill, [0005]), the paper layers defining an encasing layer, including the claimed encasing layer between gypsum panel #10 and viscoelastic adhesive 20.  Second, as also outlined in the previous rejection and above, the Examiner notes paragraph [0024] of Averill, which clearly states that the fire resistant panel (i.e. the MgO panel #50 – see [0023]) of the preferred embodiment is replaced by a standard gypsum panel or a panel of a different material (e.g., polymer, metal, wood, or ceramic, wherein these materials may be in cellular or foamed forms) that has dimensions similar to those of a standard gypsum panel.  Therefore, Averill does in fact teach the claimed fourth encasing layer (50) comprising paper, fiberglass, foil, or a polymer ([0024]), at or on the surface of viscoelastic adhesive 40 opposite the surface adjacent absorbent paper 30.
Regarding the argument that Averill does not teach or suggest the claimed steps providing the various encasing layers and sound damping layers as required by independent claim 15, the Examiner notes the claimed method steps are necessitated by the product structure.  Because the various layers are arranged in the same manner as claimed, the product structure teaches the claimed method steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837